Citation Nr: 1543153	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-32 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1971 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2015, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic claims file.  

In January 2015, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

Additional private medical evidence was received after the July 2015 Supplemental Statement of the Case.  However, since the Veteran' substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's current back disability was neither manifest in service nor diagnosed within one year of service, and otherwise is unrelated to service.


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, the Board finds that VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in July 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded a VA examination in May 2010.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Also, in July 2015 an addendum opinion was provided which addressed all pertinent lay statements and was supported by well-reasoned rationale.  Therefore, the Board finds that the examination and addendum were adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  The Veteran has alleged that he went to the sick bay after he felt pain to his back while participating in a working party during service.  See Board Hearing Transcript, pp. 14-16.  However, there is no evidence that the service treatment records of record are incomplete.  The Board also remanded the matter to obtain any private treatment records.  The RO sent the Veteran a VA Form 21-4142 Authorization to Disclose Information and requested that he list all private entities where he received treatment for his back.  On the returned form, the Veteran indicated treatment at the Shasta Family Chiropractic and with Dr. R.C.  The RO requested the Veteran's records from both private facilities.  Dr. R.C.'s records have been associated with the claims folder.  The RO received a negative reply from Shasta Family Chiropractic.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

At the Veteran's January 2015 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the reason the claim was denied, and the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).

The record reflects competent and credible evidence of a current disability - namely degenerative disc disease, degenerative joint disease of the lumbosacral spine, spondylolisthesis and spondylolysis at L5-S1 disc level.  

In regard to whether the Veteran had a back injury in service, the Veteran has contended that his current back disability is related to both an injury incurred while on a working party and the repeated strains of carrying around 80 pound big chains on the flight deck during service.  Service treatment records indicate that the Veteran complained of low back pain on March 6, 1973, and stated that it was worse when urinating.  Elevated white blood cells were noted.  No follow up treatment was conducted.  The Veteran underwent a FAA Class III medical examination in May 1973 and did not report any back pain.  On his December 1974 separation examination, the back was evaluated as normal.  On his concurrent report of medical history, the Veteran specifically denied back trouble of any kind.
Post-service, VA treatment records indicate that the Veteran first sought treatment for low back pain in April 2010.  He also complained of neck pain status post a motor vehicle accident in 2005.  

The Veteran was afforded a VA examination in May 2010 where the examiner reviewed the Veteran's claims folder, including his service treatment records, and noted the Veteran's report of an in-service back injury.  The examiner opined that the Veteran's back disability was less likely than not caused by service.  She reasoned that the "low back complaint in the military was associated with white blood cells in the urine and increased pain with urination."  She attributed the Veteran's back disability to post-service employment which requires heavy physical labor, lifting and carrying. 

Since the examiner did not address whether the Veteran's reported in-service activities were relevant to his current back problems, the Board remanded the matter for an addendum opinion.  

In a July 2015 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's current back disability is related to service.  The examiner reasoned that the Veteran's March 1971 complaint of "dull aching low back pain bilaterally," was more than likely related to urinary or kidney disease.  In that regard, the examiner pointed out that the Veteran's back problem was noted to be aggravated with urinating; he had elevated white blood cells in his urine; and had a urine culture and sensitivity.  Based on these accompanying symptoms and the absence of any reported injury to the back in the service treatment records, the examiner concluded that there was no in-service back injury.  He noted the Veteran's post-service statements regarding an injury and the type of service he conducted, but nevertheless found against a nexus between the current back disability and service.

The Veteran has also submitted a June 2015 statement from N.M., who claims to have worked on the ship with the Veteran in service, which states that he witnessed the Veteran while they were on a working party "step out of line because he [] hurt his back." 
Private treatment records dated September 2003 to October 2009 from Dr. R.C. were submitted in September 2015.  These records indicate treatment in October 2009 for complaints of muscle spasms and pain in the Veteran's back.  No etiological opinion was provided.

The Board finds the July 2015 VA examiner's opinion more probative than the Veteran's statements with regard to the in-service back complaints.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2015 examiner reviewed the Veteran's claims folder, including service treatment records documenting the in-service back complaints; considered the Veteran's statements and concluded that it was less likely than not the Veteran's current back disability was related to his in-service complaints.  The examiner acknowledged the Veteran's in-service report of "dull aching low back pain," but opined that the current symptoms were not related to the in-service back pain symptoms, and provided the underlying reasons for the opinion.  

The Board has considered the Veteran's statements regarding his condition.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran's lack of complaints of back pain at his May 1973 FAA medical examination, just 2 months after the alleged incident, and his failure to report any problems on his December 1974 separation examination, to be probative in nature.  It is likely that if the Veteran had a chronic back problem, it would have been evident at either examination.  Also the Board finds it compelling that there are no records of any back injury which precipitated the March 1973 back pain report.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, the Board attaches little probative value to the Veteran's statements concerning a nexus between his alleged in-service injury and current disability.  

The Board further finds that presumptive service connection is not warranted because the evidence does not show that he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The Veteran was not diagnosed with degenerative disc disease until around 2008 at the earliest - more than 30 years after discharge.  Regarding continuity of symptomatology, although the Veteran has asserted that his back pain began in service, it is noted that the Veteran's back was evaluated as normal during service, and at the time of his separation examination.  Accordingly, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


